Citation Nr: 1329978	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  08-10 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for skin cancer prior to June 27, 2013, and to a rating in excess of 30 percent from June 27, 2013 forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1955 to August 1974.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
March 2007 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Jackson, Mississippi, which granted service connection for skin cancer and assigned a 0 percent rating effective May 8, 2003.  The matter has since been transferred to the RO in St. Petersburg, Florida.

The matter was previously remanded by the Board in February 2012 and April 2013 additional action.  In a July 2013 rating decision, the Appeals Management Center (AMC) assigned a 30 percent rating for skin cancer effective from June 27, 2013.

In the Introduction section of the prior remands, the Board referred multiple raised claims to the AOJ (Agency of Original Jurisdiction) for appropriate action.  A review of the file does not reflect that the AOJ has acted in response, so the Board again refers these raised claims, including service connection for a spinal disorder, a bilateral shoulder disorder, sleep apnea and renal artery stenosis to the AOJ for appropriate action.  

In an August 2013 brief, the Veteran's representative raised the issue of entitlement to service connection for actinic keratoses.  That claim is also referred to the AOJ for appropriate action.

The Veteran's claim has been adjudicated through the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in June 2013.  The examination report indicates that photographs were taken as part of the examination.  However, these photographs have not been associated with the VBMS claims file.  They must be obtained and made available for review prior to the adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the photographs taken during the Veteran's June 2013 VA examination and associate them with the VBMS claims file.

2.  Thereafter, readjudicate the Veteran's claim based on all of the evidence of record.  If the benefits sought on appeal remains denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

